Citation Nr: 0519841	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-20 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left rotator cuff 
strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION


The veteran had active service from September 1998 to October 
2002.

The case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  There is no competent medical evidence of record showing 
that the veteran's claimed left rotator cuff strain is 
related to his active service.


CONCLUSION OF LAW

A left rotator cuff strain was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claim via a December 2002 RO letter, the January 2003 
rating decision, the May 2003 statement of the case, the 
November 2003 RO letter, and the September 2004 supplemental 
statement of the case.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  See also Mayfield v. Nicholson, No. 02-1077, 2005 
WL 957317 (Vet. App. Apr. 14, 2005).  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by information letters, a rating decision, a statement 
of the case, and a supplemental statement of the case, been 
advised of the evidence considered in connection with his 
appeal and what information VA and the veteran would provide.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

The law requires that in order for service connection to be 
granted, there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Review of the veteran's service medical records reveals that 
in February 1999, the veteran was lifting weights when he 
felt a pop in his left shoulder that resulted in shaft pain 
with movement anteriorly.  The examining physician prescribed 
rest and ice.  A follow up examination also dated in February 
1999 indicated that the veteran had tenderness and a 
decreased range of motion.  The examiner diagnosed the 
veteran with a left shoulder strain and prescribed Advil, 
rest and gentle range of motion exercises.  The veteran's 
separation physical dated in July 2002 did not mention any 
problems with his left shoulder.

The post-service medical records contain a VA x-ray study 
dated in December 2002.  This study indicated that an x-ray 
study of the veteran's left shoulder revealed normal bone, 
joint and soft tissue with no evidence of a fracture, 
dislocation or bony lesion.  The diagnostic impression was a 
normal left shoulder. 

The medical record also contains private medial records.  A 
notation from Rutillio Garcia, M.D., dated in December 2002 
dealt with medical issues unrelated to the veteran's current 
claim.  A notation from Patrick L. Martin, M.D., also dated 
in December 2002 diagnosed the veteran with mild left rotator 
cuff tendonitis with underlying pectoralis major/minor 
strain.  Dr. Martin did not provide an opinion that related 
the veteran's left rotator cuff strain to his active service. 

The record also contains a VA medical examination conducted 
in June 2004.  At the examination, the examiner reviewed the 
veteran's medical history.  The veteran reported that after 
service his left shoulder feels sore when he lifts weight, 
does push-ups, or lifts overhead.   The veteran also 
indicated that he feels tenderness in his left shoulder every 
day and that about one time every six weeks he has to stop 
exercising because his shoulder is worse than normal.  The 
examiner found that other than having to avoid certain 
exercises, the veteran had no other limitations in his daily 
activities.  A physical examination revealed that the veteran 
had no tenderness to palpation of the left rotator cuff or 
the left biceps tendon.  The veteran did have tenderness to 
palpation over the insertion of the left pectoral muscle on 
the front of his chest.  Range of motion of both shoulders 
indicated that the veteran could forward flex his right and 
left shoulder to 180 degrees, abduct his right and left 
shoulders to 180 degrees, that he had 75 degrees of external 
rotation and 75 degree of internal rotation in the right 
shoulder, and that he had 90 degrees of external rotation and 
75 degrees of internal rotation in his left shoulder.  X-rays 
of the left shoulder were normal.  The examiner diagnosed the 
veteran with mild functional loss due to strain of his left 
shoulder with no job limitations, and a minor exercise 
limitation.  The examiner found that no additional limitation 
occurred with repetitive use.  The examiner also indicated 
that since the veteran had no rotator cuff or biceps 
tenderness to palpation, and no significant difference in the 
range of motion between his left and right shoulders, that it 
was not as least as likely as not that he had a rotator cuff 
strain.

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for a 
left rotator cuff strain.  As noted above, the veteran's 
separation examination did not diagnose any left shoulder 
conditions.  As well, the post-service medical evidence does 
not indicate that veteran's claimed left rotator cuff strain 
is related to his active service.  The December 2002 VA x-ray 
report found that the veteran had a normal left shoulder.  
The December 2002 notation from Dr. Martin diagnosed the 
veteran with mild left rotator cuff tendonitis but did not 
relate the veteran's condition to his active service.  The VA 
medical examination performed in June 2004 indicated that the 
veteran had a mild function loss in his left shoulder due to 
a left shoulder strain but did not find that the veteran's 
condition was related to his active service.  The medical 
opinions of record do not establish a relationship between 
the veteran's left shoulder strain and his active service.  
Therefore, based on the objective medical evidence of record, 
the veteran's claim for service connection for a left rotator 
cuff strain is denied. 

The Board acknowledges the sincerity of the veteran's written 
statements submitted in support of his claim.  The veteran is 
certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
appellant's claim, the claim of service connection for left 
rotator cuff strain is denied.  The application of the 
reasonable doubt doctrine is, therefore, not warranted in 
this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a left rotator cuff strain is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


